DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in the instant application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 6 is objected to because of one or more informalities.  

In regard to claim 6, claim 6 should be amended as follows:    
“a control section  causes the printing mechanism to perform the printing based on the received printing information.”  

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

For example, claim 1 was amended to require “wherein when the external power supply is not connected and the external device is connected via the cable, regardless of a state of the power supply switch, the second hardware function section operates by using the second power.
However, the Examiner cannot find any support for the power supply to be in any state when the second hardware function section operates by using the second power. 

The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	The claims require the switch to be in an OFF state (e.g., see the third line from the bottom of claim 1). However, the description in [0056] and [0059] of the filed specification give no clear explanation of what it actually means for the switch to be in an OFF state. Rather there are just boxes in the filed drawings representing a switch, and [0056] and [0059] of the filed specification state that the switch can be ON or OFF. 

	The claims require the switch to be in an ON state (e.g., see the last line of claim 5). However, the description in [0056] and [0059] of the filed specification give no clear explanation of what it actually means for the switch to be in an ON state. Rather there are just boxes in the filed drawings representing a switch, and [0056] and [0059] of the filed specification state that the switch can be ON or OFF.

	The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of U.S. Patent Application Publication No. 2017/0364022 A1 to HANAYAMA.  
AAPA is a reference to Applicant’s filed specification. 

In regard to claims 1 and 8, AAPA discloses a printing device (AAPA, [0004], printing device) that is communicable with an external device (AAPA, [0004], printing device coupled to external storage device) performs printing by using first power supplied from an external power supply (AAPA, [0005] printing device operates using power supplied from external power supply, for example, AC adapter or battery), the printing device comprising: 
a first hardware function section including a printing mechanism that performs the printing (AAPA, [0003], it is disclosed that the printing device prints an image on a printing medium, and therefore the printing device would obviously, if not inherently, comprise a printing mechanism).
AAPA does not specifically disclose the coupling of the printing device and the external device is via a cable; a power supply switch via which the first power is supplied; a connector that is coupled to the cable and is used for both communication with the external device and supply of second power from the external device; and a second hardware function section including a communication control section that controls communication with the external device via the cable; wherein when the external power supply is not connected and the external device is connected via the cable, regardless of a state of the power supply switch, the second hardware function section operates by using the second power, and when both the external power supply and the external device are connected, and the state of the power supply switch is in an off state, the first hardware function section does not operate by using the first power supply, but the second hardware function section operates by using the second power. 
HANAYAMA, however, discloses coupling of a printing device and an external device via a cable (HANAYAMA, [0023], USB cable connects MFP and host device); 
a power supply switch (HANAYAMA, Fig. 2, item 50 or items 53 and/or 56 of Fig. 2) via which the first power is supplied (HANAYAMA, [0030]); 
a connector (HANAYAMA, Fig. 2, item 70, which is described as a USB connector in [0023]) that is coupled to the cable (HANAYAMA, [0023], USB cable provided with a USB type-B plug is inserted into the USB connector 70) and is used for both communication with the external device (HANAYAMA, [0054], CPU 31 performs a PnP response via the USB connector 70, which enables the MFP 100 to communicate with the host device connected thereto through USB) and supply of second power from the external device (HANAYAMA, [0023], MFP is capable of receiving electric power from the host device through the USB cable); 
a second hardware function section including a communication control section (HANAYAMA, Fig. 2, controller 30) that controls communication with the external device via the cable (HANAYAMA, Fig. 2 and [0025], controller 30 is connected to USB connector 70 via a thin arrow which indicates a signal system; since there are no more signaling systems shown in Fig. 2 to the USB connector 70, its obvious that controller 30 controls communication with the external device via the cable since USB connector 70 is connected to the external deice by a USB cable, as described above, and controller 30 is the only controlling device having a signaling connection to the USB connector 70 in Fig. 2; moreover, [0028] discloses the controller 30 in FIG. 2 is a generic collective name for various kinds of hardware used for control of the MFP 100 such as the CPU 31 and may not be a single piece of hardware provided in the MFP 100 in reality, which means there could be other types of hardware except the CPU 31 controlling item 70 under the common identification name of the controller 30, and one of those pieces could obviously be the claimed communication control section); 
wherein when the external power supply is not connected and the external device is connected via the cable, regardless of a state of the power supply switch, the second hardware function section operates by using the second power (HANAYAMA, [0008], power switcher is configured to start supplying the electric power in the second mode when a state of the power switcher is changed from a state in which the power switcher receives no electric power from any of the commercial power source and the power source of the bus-connected device, to a state in which the power switcher receives the electric power from at least one of the commercial power source and the power source of the bus-connected device; which means that the second mode can be a mode in which the power is from the USB connected device 70 and not from the commercial power source), and 
when both the external power supply and the external device are connected, and the state of the power supply switch is in an off state, the first hardware function section does not operate by using the first power supply, but the second hardware function section operates by using the second power (HANAYAMA, [0008], the power switcher is configured to start supplying the electric power in the second mode when a state of the power switcher is changed from a state in which the power switcher receives no electric power from any of the commercial power source; [0034], in the second mode, the electric power is supplied to the controller 30 but is not supplied to the image processor 10; also the switch can be considered items 53 and/or 56 of Fig. 2 of HANAYAMA, and therefore the switch would be in an off state as shown in Fig. 2 and described in [0030]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of HANAYAMA with the teachings of AAPA in order to reduce useless power consumption in an image processing apparatus (HANAYAMA, [0006]) and wasted time, both which obviously occur if a printer needs to be plugged into a commercial power supply and completed started just to write updated firmware into memory of the printer. 

In regard to claims 2 and 9, which depend from claims 1 and 8, respectively, the combination of AAPA and HANAYAMA discloses/makes obvious wherein, after the second hardware function section operates by using the second power, when the communication control section receives setting information from the external device, a control section stores the received setting information in a nonvolatile storage section (HANAYAMA, [0059], CPU 31 is activated in the second mode to rewrite a firmware or the like after manufacture of the MFP 100 and before its shipment; it’s obvious that the firmware is coming from the external device in HANAYAMA; for example, [0004] of HANAYAMA discloses that an image forming apparatus and a personal computer (PC) are connected to each other via a USB interface, electric power is supplied from the PC to the image forming apparatus via the USB interface, and a firmware of the image forming apparatus is updated without connection to a commercial power source; moreover, its clear from [0005] – [0006] of HANAYAMA that HANAYAMA is not trying to replace this second mode described in [0004], but rather is attempting to ensure power is not uselessly consumed by the second mode being unintentionally activated; that is, [0005] discloses that this second mode can be used after shipment, but may be used unintentionally, and [0006] discloses that an aspect of the disclosure relates to a technique for reducing useless power consumption in an image processing apparatus having a mode in which a controller is activated based on electric power supplied from a power source of a bus-connected device, which is the mode described in [0004]; moreover, [0004] of AAPA also discloses that the external device coupled to the printer is supplying the firmware; accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the firmware is coming from the external device during the second mode in HANAYAMA since the cited art specifically state the external device is supplying the firmware ([0004] of AAPA) or disclose attempting to reduce power consumption when a mode is accidently activated, the mode including power being supplied from an external device and not a commercial power supply to an image forming apparatus, that mode ALSO including supplying firmware from the external device while the external device and not a commercial power supply supplies power to the image forming apparatus ([0004] – [0006], HANAYAMA)).   

In regard to claims 4 and 11, which depend from claims 2 and 9, respectively, HANAYAMA discloses/makes obvious wherein the control section does not supply the second power to the printing mechanism when the first power is not supplied from the external power supply and when the second power is supplied from the external device via the cable (HANAYAMA, [0034], in the second mode, the electric power is supplied to the controller 30 but is not supplied to the image processor 10; the image processor 10 includes the image former 11 ([0018]), the image former 11 being configured to print an image on a sheet ([0019]); accordingly, the Examiner reads image former 11 as being the claimed printing mechanism, which does not have power supplied to it in the second mode since it is included in the image processor 10).

In regard to claims 5 and 12, which depend from claims 1 and 8, respectively, HANAYAMA discloses/makes obvious wherein both the first hardware function section and the second hardware function section operate by using the supplied first power or power based on the first power when the first power is supplied from the external power supply and when the state of the power supply switch is in an on state (HANAYAMA, [0018], when the power-source plug 90 is inserted into a receptacle for supplying electric power from a commercial power source, the MFP 100 receives the electric power supplied from the commercial power source; also see [0042] where it is disclosed that when power is supplied by the commercial power source to the MFP, power supplied by the commercial power source is supplied to at least the controller 30 and the image processor 10, which contain the claimed communication control section, the control section, the volatile storage section, the nonvolatile storage section, and the printing mechanism, as detailed by the Examiner above). 

In regard to claims 6 and 13, which depend from claims 5 and 12, respectively, HANAYAMA discloses/makes obvious wherein, in a case in which the first power is supplied from the external power supply, when the communication control section receives printing information for causing the printing mechanism to perform the printing from the external device, a control section cause the printing mechanism to perform the printing based on the received printing information (HANAYAMA, [0018], when the power-source plug 90 is inserted into a receptacle for supplying electric power from a commercial power source, the MFP 100 receives the electric power supplied from the commercial power source; also see [0042] where it is disclosed that when power is supplied by the commercial power source to the MFP, power supplied by the commercial power source is supplied to at least the image processor 10; the image processor 10 includes the image former 11 ([0018]), the image former 11 being the claimed printing mechanism since the image former 11 is configured to print an image on a sheet ([0019]); moreover, [0023] – [0024] disclose that a PC is connected to the MFP by a USB type-B respectable, which is ubiquitously used to send print data from a PC to a printer, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the print data could, if not would, be sent to the printer from the PC via the USB cable/connection in HANAYAMA).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and HANAYAMA in view of U.S. Patent Application Publication No. 2016/0210090 A1 to Shimizu et al. (hereinafter, Shimizu).  

In regard to claims 3 and 10, which depend from claims 2 and 9, respectively, neither AAPA nor HANAYAMA specifically disclose wherein the setting information includes update information for updating firmware of the printing device, and the control section reads the setting information from the nonvolatile storage section when the setting information is stored in the nonvolatile storage section and the printing device is activated by the first power from the external power supply, and updates the firmware of the printing device based on the read setting information.
Shimizu, however, discloses/makes obvious wherein the setting information includes update information for updating firmware of the printing device, and the control section reads the setting information from the nonvolatile storage section when the setting information is stored in the nonvolatile storage section and the printing device is activated by the first power from the external power supply, and updates the firmware of the printing device based on the read setting information (Shimizu, [0036], by the system being restarted, the new firmware file FW written in the non-volatile storage area 204 causes the program (firmware) for controlling the image forming apparatus 400 to be rewritten (updated)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shimizu with the teachings of HANAYAMA and AAPA for having the written firmware be actually updated when the MFP is powered on in order to save time. That is, for example, for a manufacture writing updated firmware to memory in an MFP using the processes in the cited art, it would take an extraordinary amount of time to actually perform the update too (the more printers manufactured the longer the time taken).  Accordingly, by writing the new firmware to memory and then having it updated upon startup of the machine, the manufacturer can save time, increase production speed, and therefore increase revenue/profits.           

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and HANAYAMA in view of U.S. Patent Application Publication No. 2014/0240753 A1 to Anno et al. (hereinafter, Anno).  

In regard to claim 7, which depends from claim 1, neither AAPA nor HANAYAMA specifically disclose wherein the printing device is packed in a storage box having an opening/closing section at a time of shipment, and the connector is in a position that is visible from an outside of the storage box when the opening/closing section is opened in a case in which the printing device is stored in the storage box.
Anno, however, discloses/makes obvious wherein the printing device is packed in a storage box having an opening/closing section at a time of shipment, and the connector is in a position that is visible from an outside of the storage box when the opening/closing section is opened in a case in which the printing device is stored in the storage box (Anno, [0034], traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anno with the teachings of HANAYAMA and AAPA since this is a traditional configuration processes at the manufacturer before shipping the printer (Anno, [0034]). First, the connector would be in a position that is visible from an outside of the storage box when the opening/closing section is opened since the connector is used to update the printer in HANAYAMA before shipping (HANAYAMA, [0059], CPU 31 is activated in the second mode to rewrite a firmware or the like after manufacture of the MFP 100 and before its shipment) and the box is opened to access the printer in Anno (Anno, [0034], traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site). Therefore, the connector would have to be visible when the box was opened, even if the user updating the printer had to move the connector from being not visible to being visible to perform the update using the cited art.
If an argument is to be made that the claim excludes user action to find the connector, then the Examiner takes the position that it would have been obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to have the connector in a position that is visible from an outside of the storage box when the opening/closing section is opened. That is, the connector can only be visible or not visible from outside the box when the user in Anno opens the box. It would be quickly realized that having user interaction to make the connector visible would take undesirable extra time and effort than if the printer was packaged so that the connector was visible from outside the box when the box was opened by the user in Anno. The manufacturer would obviously see this extra effort and time for the user to locate the connector as a detriment to profitability, at least due to the required increase in time of an employee to make the connector visible each time the box is opened to update the printer. The other solution is to package the printer in such a way that the connector is visible from outside the box when the box is opened in Anno so that the user would not have to waste time and effort getting to the connector and/or repackaging the box. One try would make this realizable, and since there are only two options of packaging the connector (visible or not visible), it would be obvious to try, at least because the time savings of packing the printer to make the connector visible in such a way is common sense and therefore anticipated. Since the success would be anticipated, having the connector in a position that is visible from outside of the storage box when the opening/closing section is opened in a case in which the printing device is stored in the storage box is not an innovation but of ordinary skill and common sense.       

In regard to claim 14, which depends from claim 8, HANAYAMA discloses/makes obvious the connector is coupled to the external device via the cable (HANAYAMA, Fig. 2 and [0025], controller 30 is connected to USB connector 70 via a thin arrow which indicates a signal system; since there are no more signaling systems shown in Fig. 2 to the USB connector 70, it’s obvious that controller 30 controls communication with the external device via the cable since USB connector 70 is connected to the external deice by a USB cable, as described above by the Examiner in regard to the rejection of claims 1 and 8), and the second hardware function section operate by using the supplied second power (HANAYAMA, [0034], in the second mode, the electric power is supplied to the controller 30 but is not supplied to the image processor 10; note that the controller 30 includes the communication control section (as detailed by the Examiner above in regard to the rejection of claims 1 and 8), the control section (HANAYAMA, Fig. 2, CPU 31), a volatile storage section (HANAYAMA, Fig. 2, item 33), and a nonvolatile storage section (HANAYAMA, Fig. 2, item 34)).
Neither AAPA nor HANAYAMA specifically disclose wherein the printing device is packed in a storage box having an opening/closing section at a time of shipment, and in a case in which the printing device is stored in the storage box, and in a42 case in which the connector is in a position that is visible from an outside of the storage box when the opening/closing section is opened, the connector is coupled to the external device via the cable, and the communication control section, the control section, the volatile storage section, and the nonvolatile storage section operate using the supplied second power.
To be clear, the claimed subject matter that is missing from AAPA nor HANAYAMA is related to the visibility of the connector when the printing device packaged in the box and not the clamed subject matter regarding the connector being coupled to the external device via the cable, and the communication control section, the control section, the volatile storage section, and the nonvolatile storage section operate using the supplied second power.
Anno discloses/makes obvious wherein the printing device is packed in a storage box having an opening/closing section at a time of shipment, and the connector is in a position that is visible from an outside of the storage box when the opening/closing section is opened in a case in which the printing device is stored in the storage box (Anno, [0034], traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anno with the teachings of HANAYAMA and AAPA since this is a traditional configuration processes at the manufacturer before shipping the printer (Anno, [0034]). First, the connector would be in a position that is visible from an outside of the storage box when the opening/closing section is opened since the connector is used to update the printer in HANAYAMA before shipping (HANAYAMA, [0059], CPU 31 is activated in the second mode to rewrite a firmware or the like after manufacture of the MFP 100 and before its shipment) and the box is opened to access the printer in Anno (Anno, [0034], traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site). Therefore, the connector would have to be visible when the box was opened, even if the user updating the printer had to move the connector from being not visible to being visible to perform the update using the cited art.
If an argument is to be made that the claim excludes user action to find the connector, then the Examiner takes the position that it would have been obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to have the connector in a position that is visible from an outside of the storage box when the opening/closing section is opened. That is, the connector can only be visible or not visible from outside the box when the user in Anno opens the box. It would be quickly realized that having user interaction to make the connector visible would take undesirable extra time and effort than if the printer was packaged so that the connector was visible from outside the box when the box was opened by the user in Anno. The manufacturer would obviously see this extra effort and time for the user to locate the connector as a detriment to profitability, at least due to the required increase in time of an employee to make the connector visible each time the box is opened to update the printer. The other solution is to package the printer in such a way that the connector is visible from outside the box when the box is opened in Anno so that the user would not have to waste time and effort getting to the connector and/or repackaging the box. One try would make this realizable, and since there are only two options of packaging the connector (visible or not visible), it would be obvious to try, at least because the time savings of packing the printer to make the connector visible in such a way is common sense and therefore anticipated. Since the success would be anticipated, having the connector in a position that is visible from outside of the storage box when the opening/closing section is opened in a case in which the printing device is stored in the storage box is not an innovation but of ordinary skill and common sense.   
Taking into consideration the above comments by the Examiner, when Anno is combined with AAPA and HANAYAMA, and when the printer in Anno is updated, the entirety of claim 14 would be obviously disclosed, including the subject matter in claim 14 regarding the connector being coupled to the external device via the cable, and the communication control section, the control section, the volatile storage section, and the nonvolatile storage section operate using the supplied second power.       

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-14 have been carefully considered but are not persuasive. 

In regard to Applicant’s arguments with respect to the rejection of the claims, it appears Applicant is arguing that the cited references do not disclose when both the external power supply and the external device are connected, and the state of the power supply switch is in an off state, the first hardware function section does not operate by using the first power supply, but the second hardware function section operates by using the second power. See Amendment, pg. 12.
More specifically, Applicant states that HANAYAMA does not disclose or suggest when the power switcher is turned off, the second power is still supplied to the printing device. 
The Examiner does not agree. For example, the switch can be considered items 53 and/or 56 of Fig. 2 of HANAYAMA, and therefore the switch would be in an off state as shown in Fig. 2 and described in [0030] of HANAYAMA.       
Moreover, the description in [0056] and [0059] of the filed specification give no clear explanation of what it means for the switch to be in an ON or OFF state. Rather there is are just boxes in the filed drawings, and [0056] and [0059] of the filed specification state that the switch can be ON or OFF. Therefore, if items 53 and 56 of HANAYAMA are open, then item 50 of HANAYAMA can be considered in an OFF state, since it accomplishes the same task as the claims (i.e., power is supplied from the external device and not the commercial power supply), and there is no structure given of what the switch in the claims does when it is either ON or OFF.    

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/06/2022